                Case 3:19-cv-02246-LB Document 18 Filed 06/06/19 Page 1 of 2



 1 STACEY P. GEIS, State Bar No. 181444
   Earthjustice
 2 50 California Street, Suite 500
   San Francisco, CA 94111
 3
   sgeis@earthjustice.org
 4 Tel: 415-217-2000/Fax: 415-217-2040

 5 KIM SMACZNIAK, *D.C. Bar No. 1552245
   Earthjustice
 6 1625 Massachusetts Avenue N.W., Suite 702
   Washington, D.C. 20036
 7
   ksmaczniak@earthjustice.org
 8 Tel: 202-667-4500/Fax: 202-667-2356
   * Admitted pro hac vice
 9
   Attorneys for Plaintiff
10 Sierra Club

11 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
12 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
13 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorneys
14
          450 Golden Gate Avenue, Box 36055
15        San Francisco, California 94102-3495
          Telephone: (415) 436-7298
16        Fax: (415) 436-6748
          Kimberly.robinson3@usdoj.gov
17
   Attorneys for Defendant
18 United States Department of Energy

19                                   UNITED STATES DISTRICT COURT

20                                NORTHERN DISTRICT OF CALIFORNIA

21                                       SAN FRANCISCO DIVISION

22   SIERRA CLUB,                                    ) CASE NO. 3:19-CV-02246-LB
                                                     )
23           Plaintiff,                              ) JOINT STIPULATION TO ENLARGE TIME TO
                                                     ) ANSWER OR RESPOND TO THE COMPLAINT
24      v.                                           )
                                                     )
25   UNITED STATES DEPARTMENT OF                     )
     ENERGY,                                         )
26                                                   )
             Defendant.                              )
27                                                   )

28 Pursuant to Civil Local Rule 6-1(a), the parties to the above-captioned action hereby stipulate to extend

     JOINT STIPULATION
     3:19-CV-02246-LB
                                                         1
                   Case 3:19-cv-02246-LB Document 18 Filed 06/06/19 Page 2 of 2



 1 Defendant’s time within which to answer or otherwise respond to the complaint, ECF 1, until June 26,

 2 2019. This extension will not alter the date of any event or deadline already fixed by Court order.

 3

 4                                                                       Respectfully submitted,

 5                                                                       DAVID L. ANDERSON
                                                                         United States Attorney
 6

 7
     DATED: June 5, 2019                                                 /s/ Kimberly A. Robinson
 8                                                                       KIMBERLY A. ROBINSON
                                                                         Assistant United States Attorney
 9                                                                       Attorneys for Defendant
                        S DISTRICT
10                   ATE           C
                    T
                                                    O
               S




                                                                         /s/ Kim Smaczniak
                                                     U
              ED




                                                      RT




11
                             VED                                         By: KIM SMACZNIAK
          UNIT




                        APPRO                                            Attorney for Plaintiff
12
                                                             R NIA




                                                                         ** Pursuant to Civ. L.R. 5-1(i)(3), the
                                                eeler                    filer of the document has obtained
                                      aurel B
          NO




13                          Judge L
                                                            FO




                                                                         approval from this signatory.
           RT




                                                        LI




14                 ER
               H




                                                        A




                        N                               C
                                          F
                            D IS T IC T O
15                                R

16
17

18

19

20

21

22

23

24

25

26
27

28

     JOINT STIPULATION
     3:19-CV-02246-LB
                                                                     2
